United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-50792
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAIME NAVARRO-GUTIERREZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (P-01-CR-426-1)
                        --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Jaime   Navarro-Gutierrez     (“Navarro”)

appeals his conviction for possession of marijuana with intent to

distribute.    He argues that the district court erred in denying a

motion to suppress.    Navarro was stopped by an experienced border

patrol agent who noticed that the vehicle, like those frequently

used in immigration schemes, was traveling in an area known for

smuggling incidents very near the Mexican border in a manner that

invited   suspicion.     When   viewed   in   the   totality     of    the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
circumstances, these facts demonstrate that the Border Patrol

agents had a reasonable suspicion, which justified their making the

stop.   Thus, the court correctly denied Navarro’s suppression

motion. See United States v. Espinosa-Alvarado, 302 F.3d 304, 305-

06 (5th Cir. 2002).    Accordingly, the judgment of the district

court is

AFFIRMED.




                                              S:\OPINIONS\UNPUB\02\02-50792.0.wpd
                                                                4/29/04 12:45 pm




                                2